DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 27-51 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-26 are canceled.  Claims 27, 41, and 49 are amended.  Claims 51 is new.

Response to Amendment
	The amendments filed on 24 May 2021 have been entered.

The declaration under 37 CFR 1.132 filed 24 May 2021 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons discussed below.

	Prof. Green declares that it took considerable engineering and experimentation on our part to arrive at the process to successfully functionalize anisotropic particles with naturally derived cell membranes.  
	Fig. 1 shows confocal microscopy images of spherical particles that were successfully coated with macrophage membranes to form core-shell structure.  As evidenced by Fig. 2, the prolate ellipsoidal particles were not coated with the macrophage membranes.
	Fig. 3 shows the characterization of spherical, prolate ellipsoidal, and oblate ellipsoidal PLGA microparticles made by the methods in the Application, demonstrating that spherical and 
	Fig. 4 shows the successful coating of spherical, prolate ellipsoidal, and oblate ellipsoidal microparticles with platelet membrane.  Fig. 5 shows that prolate and oblate ellipsoidal microparticles bound significantly more to collagen-coated plate compared to spherical particles.  Fig. 6 shows that prolate and oblate ellipsoidal membrane coated particles were phagocytosed significantly less than spherical particles.
	In Fig. 7, no statistical difference was found in the encapsulation efficiency of doxorubicin of spherical, prolate ellipsoidal, and oblate ellipsoidal particles.  Fig. 8 demonstrates the ability to conjugate additional proteins of interest onto the membrane coating surface.  Fig. 10 demonstrates targeted binding by platelet-membrane coated microparticles.
	These data demonstrate the difficulties encountered in fabrication membrane-coated anisotropic particles and their utility in targeting and killing cancer cells.

  Prof. Green’s declarations filed 24 May 2021 have been fully considered but they are not persuasive. The Prof. Green declaration fails to discuss the conditions that were used to prepare macrophage coated anisotropic particles of the present invention and fails to discuss how those conditions could not have been derived from teaches of Zhang.  The Prof. Green Declaration should have provided evidence that the claimed particles could not have been made by methods known in the art at the time of invention, such as the methods in Zhang.  See In re sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  At pg. 43, the instant specification asserts that the biomimetic red blood cell or platelet membrane were fused with particles based on a previously established protocol for biomimetic particle coatings with modification (Hu et al., 2011).  However, Hu et al. 2011 is the same reference cited by Zhang at [0237] and incorporated therein by reference.  In addition, the instant specification at pg. 43 asserts that 2 mg of particles were added to 0.5 mL of ghosts and 0.5 mL of 1 ×PBS and sonicated.  However, 


Response to Arguments
	In view of Applicants amendments, the rejection of claims 27, 29, 33-34, 38-39, 41-43, and 49-50 under 35 USC 102(a)(1) as being anticipated by Hu et al. (Nature; published 16 Sep. 2015) is withdrawn.
	In view of Applicants amendments, the rejection of claims 27 and 39 under 35 USC 102(a)(1) as being anticipated by Parodi et al. (Nature Nanotech; published 2013) is withdrawn.
	The rejection of claims 41 and 49 under 35 USC 112(a) because the specification does not enable any person skilled in the art to which it pertains, or with which it is nearly connected, to practice the invention commensurate in scope with the claims is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-43 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0337066 A1; published 19 Dec. 2013), in view of Meyer et al. (Small; published 12 Jan. 2015) for the reasons cited in the Office action filed on 23 Nov. 2020.

Claims 27-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0337066 A1; published 19 Dec. 2013), in view of Meyer et al. (Small; published 12 Jan. 2015), in further view of Saltzman et al. (US 7,534,449 B2; issued 19 May 2009) for the reasons cited in the Office action filed on 23 Nov. 2020.

Applicants Arguments
.

Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive. The Prof. Green declaration is ineffective for the reasons discussed above.  Applicant must provide evidence showing that the process for making was not known at the time of invention.  The instant specification suggests that the process for making was known at the time of invention.  Zhang teaches a wide range of methods for making the biomimetic particles therein containing a naturally derived cell membrane including sonication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,758,487 B2, in view of Zhang et al. (US 2013/0337066 A1; published 19 Dec. 2013), Meyer et al. (Small; published 12 Jan. 2015), and Saltzman et al. (US 7,534,449 B2; issued 19 May 2009) for the reasons cited in the Office action filed on 23 Nov. 2020. 
	Note that claims 51 has been added to this rejection because as previously noted Meyer teaches a radius of curvature along the long axis of about 1 µm.


Applicants Arguments
	Applicants assert that for the reasons stated hereinabove, claims 27-50 are patentable over Zhang, Meyer, and Saltzman.  The 10,758,487 does not cure that defect.
	
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive for the reasons discussed above.  US patent No. 10,758,487 claims an aAPC that is a biodegradable, polymeric 3D microparticle or nanoparticle having a non-spheroidal shape that mimics the shape of a cell or microorganism.  Therefore, the rejection of claims 22-51 on the ground of non-statuatory double patenting is being maintained.


Claims 27-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-17, 20-24, and 26-32 of copending Application No. 15/561,879, in view of Zhang et al. (US 2013/0337066 A1; published 19 Dec. 2013) for the reasons cited in the Office action filed on 23 Nov. 2020. 
This is a provisional nonstatutory double patenting rejection.
	Note that claim 51 has been added to this rejection because claim 2 of co-pending application No. 15/561,879 claims an asymmetric shape having at least one surface having a radius of curvature along at least one axis selected from one of the following ranges: (a) about 1 nm to about 10 nm, etc.
Applicants Arguments
	Applicants assert that the pending claims of the 15/561,879 application and the present application are not yet in condition for allowance.  For the reasons stated hereinabove, claims 27-50 are patentable over Zhang.

Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive for the reasons discussed above.  Co-pending application No. 15/561,879 claims a non-spherical biomimetic artificial cells comprising a supported lipid bilayer wherein the non-spherical biomimetic artificial cell has an asymmetric shape.  Therefore, the instant rejection of claims 27-51 on the ground of non-statuatory double patenting is being maintained.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 51 is indefinite because it is directed to a method of claim 27; however, claim 27 is directed to a biomimetic particle and not a method.  


Claim Rejections - 35 USC § 103
51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0337066 A1; published 19 Dec. 2013), in view of Meyer et al. (Small; published 12 Jan. 2015).

	Zhang et al. teach as discussed above and as discussed in the Office action filed on 23 Nov. 2020.  Zhang et al. teach that recent advances in molecular and cellular biology have inspired scientists and nanotechnologists to model nanocarriers after red blood cells, which are nature’s long circulating delivery vehicles (see [0004]).  Zhang et al. teach a wide range of cell membranes such as RBC, WBC, platelet, etc (see [0009], [0104]).  Zhang et al. teach that the nanoparticle can have any suitable shape or other irregular shape (see [0010], [0087]).  Zhang et al. teach that the nanoparticles can be used to deliver medications (see [0032]-[0034, [0106]).  Zhang et al. teach that some of the examples described herein are also described in Hu et al. PNAS 108(27):10980-10985 (2011) (see [0237]).  Zhang el al. teach methods for making the nanoparticle of the invention, including sonication (see [0022]).    Zhang et al. teach that the PLGA nanoparticles were fused with the RBC membrane-derived vesicles through mechanical extrusion (see [0240])
	Zhang et al. do not further teach a method wherein the asymmetric shape has at least one surface having a radius of curvature along at least one axis selected from one of the following ranges: (a) about 1 nm to about 10 nm, etc.
	Meyer et al. teach as discussed above and as discussed in the Office action filed on 23 Nov. 2020.  Meyer et al. that nanoparticles with altered shape offer potentially improved intracellular delivery and in vivo circulation time aligning with blood flow and reducing phagocytosis.  Prolate ellipsoid (semi-axis: a>b=c) showed the most efficient particle attachment with lowest in vitro internalization rates when compared to oblate ellipsoid (semi-axis: a=b>c) or spherical particles (see pg. 1519, col. 2).  For example a 2-fold stretch of 200 nm spherical 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method and/or biomimetic particles of Zhang et al. so that the particles have an asymmetric shape wherein the asymmetric shape has at least one surface having a radius of curvature along at least one axis of about 1 µm as taught by Meyer et al. because it would advantageously enable efficient particle attachment and improved in vivo circulation time aligning with blood flow.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618